ICJ_103_Diallo_GIN_COD_2012-06-19_JUD_01_CO_05_FR.txt.                      403




                     OPINION INDIVIDUELLE DE M. LE JUGE AD HOC MAMPUYA



                        Le montant de l’indemnité au titre du préjudice moral calculé par la Cour est
                     exorbitant et n’est pas proportionnel au préjudice subi par M. Diallo — Les prin‑
                     cipes régissant la fixation du montant de la réparation en droit international
                     doivent s’appliquer avec la même rigueur à la réparation pour préjudice moral —
                     L’obligation générale de réparation intégrale ne doit pas comporter un caractère
                     punitif ni exemplaire — Le montant de l’indemnisation ne doit représenter que la
                     juste compensation du dommage subi — La jurisprudence constante des cours des
                     droits de l’homme, des tribunaux arbitraux et des commissions de réclamations
                     montre que ces juridictions respectent le principe de proportion au moment de fixer
                     le montant de la réparation — Les indemnités au titre de préjudice moral accor‑
                     dées par ces juridictions pour des violations des droits de l’homme plus graves que
                     celles subies par M. Diallo sont inférieures à celles accordées à M. Diallo — Les
                     conditions qui ont entouré les détentions et l’expulsion de M. Diallo ne constituent
                     pas des circonstances aggravantes justifiant le montant excessif au titre du préju‑
                     dice moral — Des principes applicables pour réparation du préjudice matériel —
                     La preuve de l’existence du préjudice matériel ainsi que le lien de causalité entre le
                     préjudice et le comportement illicite de l’Etat responsable s’avèrent fondamentaux
                     pour l’établissement de l’indemnisation — La Guinée n’a pas apporté de « preuves
                     suffisantes » établissant le dommage matériel allégué par M. Diallo sous la forme
                     de perte de biens personnels — Le principe d’équité auquel d’autres juridictions ont
                     fait appel dans leur jurisprudence n’est applicable qu’aux fins d’estimation de la
                     valeur devant servir de base au calcul du montant de l’indemnisation — La Guinée
                     n’a pas démontré un lien de causalité entre le préjudice matériel pour perte des
                     biens personnels allégué par M. Diallo et le comportement de la RDC — Les cours
                     des droits de l’homme se montrent plus exigeantes en matière de preuves et
                     demandent un lien de causalité directe avec les faits incriminés — Bien que l’exis‑
                     tence de biens personnels de M. Diallo ait été prouvée par l’inventaire, la Guinée
                     n’a pourtant pas démontré que certains autres biens aient existé en dehors de ceux
                     énumérés dans l’inventaire ni que ces biens avaient été perdus ou que leur perte
                     était imputable à la RDC — Le montant de 10 000 dollars des Etats-Unis, fixé par
                     la Cour, pour préjudice matériel ne repose sur aucun fondement juridique.

                          J’ai franchement adhéré, sur leur principe, aux principales conclusions
                     retenues dans l’arrêt que la Cour a rendu pour enfin clore, par la fixation
                     du montant de l’indemnisation découlant de la reconnaissance de la
                     responsabilité internationale de la RDC pour fait internationalement
                     ­
                     ­illicite à raison de la violation des droits individuels de M Diallo, cette
                      affaire qui dure depuis 1998. J’aurais bien voulu être d’accord avec la
                      majorité de la Cour sur l’ensemble des points en discussion ; malheureuse-
                      ment, je n’ai pu suivre la majorité sur deux points du dispositif, qui en
                      comporte six. Voilà ce qui justifie les explications que je me dois de
                      ­présenter dans cette opinion, non, bien évidemment, pas dissidente mais
                       individuelle.

                     83




6 CIJ1032.indb 162                                                                                            26/11/13 09:37

                     404 	          ahmadou sadio diallo (op. ind. mampuya)

                         1. Il s’agit d’abord d’un point d’appréciation en relation non avec le
                      principe, mais avec l’évaluation du montant, pour moi d’une hauteur
                      injustifiée, de l’indemnisation due par la RDC à la Guinée pour le préju-
                     dice moral, ou « immatériel », subi par M. Diallo à la suite de ses déten-
                     tions et expulsion par les autorités du défendeur. J’ai exprimé mon
                     désaccord sur un deuxième point : il s’agit d’un point de droit concernant
                     la base juridique, pour moi inexistante en l’absence de toute preuve, de
                     l’indemnisation allouée au titre de préjudice matériel du fait de la perte de
                     biens personnels de M. Diallo. Ma divergence avec la majorité de la Cour
                     sur ce point ainsi que mon vote subséquent s’expliquent du fait qu’il s’agit
                     d’une importante question juridique de principe, nullement en raison du
                     montant, du reste modeste, de l’indemnité accordée de 10 000 dollars des
                     Etats-Unis, mais au regard de l’importante question de l’administration
                     de la preuve en matière de réparation.
                         2. Etant entendu que, depuis son arrêt sur la fixation du montant de
                     l’indemnisation dans l’affaire du Détroit de Corfou (Royaume-Uni c. Alba‑
                     nie) (fixation du montant des réparations, arrêt, C.I.J. Recueil 1949, p. 244
                     et suiv.), c’est la première fois que la Cour est appelée à se prononcer sur
                     la fixation de l’indemnisation due par un Etat au titre de la responsabilité
                     internationale de celui-ci pour fait internationalement illicite ; la Cour ne
                     peut se référer qu’à la riche expérience d’autres juridictions, y compris
                     celle des tribunaux d’arbitrage et de réclamations. La pratique la plus
                     exemplaire, à cet égard, est celle des deux cours régionales des droits de
                     l’homme : la Cour européenne des droits de l’homme (CEDH) et la Cour
                     interaméricaine des droits de l’homme (CIADH), mais aussi celle du Tri-
                     bunal des réclamations Etats-Unis/Iran. L’abondante jurisprudence de
                     ces juridictions a permis de dégager les principes qui, aujourd’hui,
                     ­président à l’examen de toutes les questions soulevées par la détermina-
                      tion de la réparation et la fixation de l’indemnisation due par un Etat en
                      matière de responsabilité internationale.
                         3. Ce sont donc cette jurisprudence et ces principes qui, selon la Cour
                      elle-même, devraient la guider aussi bien pour la réparation en général
                      que pour la fixation du montant de l’indemnisation. Or, l’analyse que j’ai
                      faite du présent arrêt à la lumière de ces sources me conduit à constater
                      que, finalement, la Cour ne s’en est pas inspirée.

                       4. Je commencerai mon exposé par la question, facile parce que de
                     simple appréciation de fait, de la détermination du montant de l’indemni-
                     sation dû au titre du préjudice immatériel ou moral. Cela pour démontrer
                     que la Cour n’a pas respecté les quelques principes dégagés par la juris-
                     prudence constante, en fixant un montant qui s’avère nettement exorbi-
                     tant au regard de ce que pratiquent toutes les autres juridictions, y
                     compris celles spécialisées dans la sauvegarde des droits de l’homme,
                     pourtant en principe les plus favorables aux victimes.

                       5. C’est après cela que j’expliquerai plus longuement ma vision sur la
                     décision de la Cour d’octroyer une indemnité, peu importe son montant,

                     84




6 CIJ1032.indb 164                                                                                   26/11/13 09:37

                     405 	          ahmadou sadio diallo (op. ind. mampuya)

                     à la Guinée pour « préjudice matériel » du fait de la perte alléguée par
                     M. Diallo des biens de ce dernier à la suite de ses détentions et expulsion
                     par la RDC en janvier 1996. Je démontrerai que cette indemnisation n’a
                     aucune espèce de fondement juridique, aucune justification, faute pour la
                     Guinée d’avoir prouvé l’existence du préjudice, preuve qui, sans être une
                     condition de la responsabilité, laquelle découle directement de la commis-
                     sion du fait internationalement illicite, n’en est pas moins la base incon-
                     tournable de la réparation et la mesure de l’indemnité à allouer. Cette
                     preuve devait, notamment, démontrer que M. Diallo avait effectivement
                     possédé et perdu les biens en question et que leur perte était imputable à
                     la RDC comme la conséquence directe des détentions et expulsion illicites
                     du ressortissant guinéen par cet Etat.


                          I. Montant exagéré de l’indemnité pour préjudice immatériel
                                          (psychologique ou moral)

                        6. Il est incontestable que M. Diallo a subi un préjudice moral du fait
                     de ses arrestations et expulsion déclarées illégales et arbitraires par la
                     Cour dans son arrêt du 30 novembre 2010 (C.I.J. Recueil 2010 (II),
                     p. 692, par. 165, points 2, 3 et 4 du dispositif) et que, pour cela, une répa-
                     ration sous forme d’indemnisation lui est due. Le problème qui se pose est
                     celui du montant d’une « indemnisation appropriée ».
                        7. A cet égard, le montant réclamé par la Guinée (250 000 dollars des
                     Etats-Unis) est manifestement disproportionné au regard de la pratique
                     en cette matière (même de la part des tribunaux internes) et de la nature
                     du préjudice (purement moral et psychologique), à propos duquel la juris-
                     prudence a dans certains cas, notamment lorsqu’il s’est agi de réparer au
                     profit des Etats, souvent limité la réparation à la satisfaction et à un
                     « jugement déclaratoire », comme l’arrêt de fond du 30 novembre 2010 en
                     a jugé concernant la violation par la RDC de l’alinéa b) du paragraphe 1
                     de l’article 36 de la convention de Vienne sur les relations consulaires
                     (ibid., p. 691, par. 161, et p. 693, point 7 du dispositif). Certes, la Cour
                     elle-même a trouvé exagérées et disproportionnées les prétentions gui-
                     néennes de 250 000 dollars des Etats-Unis (voir le présent arrêt, par. 10),
                     parce qu’elle ne suit pas la Guinée sur ce point. Mais l’indemnisation de
                     85 000 dollars des Etats-Unis qu’elle lui accorde va bien au-delà des
                     sommes pratiquées jusque-là pour des violations semblables et même plus
                     graves visant des obligations comparables. Certes, le préjudice moral ne
                     peut se mesurer ; on peut même affirmer qu’il n’a pas à se prouver, à stric-
                     tement parler, parce qu’il est inhérent à la condition humaine en situation
                     de violation des droits. Mais il existe tout de même une aune à laquelle
                     mesurer un tel dommage dans le cas d’espèce, au regard de ses circons-
                     tances spécifiques, laquelle ne peut résider que dans les conditions qui ont
                     entouré les détentions et l’expulsion de M. Diallo.
                        8. De la jurisprudence et de la pratique se dégagent un certain nombre
                     de principes présidant à la fixation du montant de l’indemnité. Au nombre

                     85




6 CIJ1032.indb 166                                                                                    26/11/13 09:37

                     406 	          ahmadou sadio diallo (op. ind. mampuya)

                     de ces principes figure celui, incontestable, selon lequel, si l’indemnisation
                     a pour mission première de remédier aussi intégralement que possible à
                     toutes les formes de pertes subies par suite d’un fait internationalement
                     illicite, elle n’a certainement pas pour but de punir l’Etat responsable et
                     ne doit pas non plus avoir un caractère expressif ou exemplaire. La CDI
                     avait déjà retenu cette idée dès ses premiers rapports sur la responsabilité
                     des Etats, citant la doctrine, notamment Jiménez de Aréchaga : « les
                     ­dommages-intérêts à caractère punitif ou exemplaire sont incompatibles
                      avec l’idée qui est à la base du devoir de réparation » (E. Jiménez de Aré-
                     cha­ga, « International Responsibility », Manual of Public International Law,
                     Londres, Macmillan, 1968, cité dans les documents des Nations Unies A/
                     CN.4/425 & Corr. and Add.1 & Corr.1, Deuxième Rapport sur la respon‑
                     sabilité des Etats, par M. Gaetano Arangio-Ruiz, rapporteur spécial,
                     1989, par. 24). Elle la reprend dans son Projet d’articles sur la responsa-
                     bilité de l’Etat, d’abord en commentant l’article 36 relatif à l’indemnisa-
                     tion, puis à propos de l’article 37, paragraphe 3, qui, pour la satisfaction,
                     fixe la même limite : « [l]a satisfaction ne doit pas être hors de proportion
                     avec le préjudice et ne peut pas prendre une forme humiliante pour l’Etat
                     responsable » (Annuaire de la Commission du droit international, 2001,
                     vol. II ; J. Crawford, The International Law Commission’s Articles on
                     State Responsibility — Introduction, Text and Commentaries, « Commen-
                     tary under Article 36 », p. 219, et p. 231 et 234 ; les italiques sont de moi).
                     Ce principe de proportion entre la réparation, quelle qu’en soit la forme,
                     et le préjudice est bien établi, faisant de ce dernier la mesure du niveau ou
                     du montant de l’indemnisation, afin que cette dernière ne représente que
                     la juste compensation du dommage subi. L’indemnité ne doit donc pas
                     dépasser le niveau de la compensation, même s’il est tentant, dans le
                     domaine des droits de l’homme, où l’on considère les violations comme
                     particulièrement choquantes et insupportables pour la dignité de la per-
                     sonne, de dépasser ce niveau, soit pour punir l’Etat ayant ainsi méconnu
                     la valeur de l’humanité, soit, par l’exemplarité ou le caractère spectacu-
                     laire, pour intimider ou dissuader les autres Etats de se comporter de la
                     même manière.
                         9. Certes, toute réparation, surtout pécuniaire, comporte en elle-même
                     un élément de dissuasion, mais c’est un élément inhérent à la réparation
                     dans son principe même, comme la sanction pénale revêt un caractère
                     nécessairement punitif et donc intimidant, sans pour autant procéder
                     d’une volonté de vengeance publique contre le délinquant. Mais la répa-
                     ration va au-delà de cet aspect et de ce rôle inhérents de dissuasion
                     lorsque, notamment, son montant ne correspond plus à une compensa-
                     tion aussi complète, mais en même temps aussi exacte que possible, de la
                     hauteur du préjudice à réparer ; tel est le cas d’une indemnisation manifes-
                     tement trop élevée. Il est vrai, par ailleurs, qu’un préjudice moral ne peut
                     se mesurer en valeur monétaire, mais, l’argent étant, comme il a été dit,
                     « la commune mesure de toutes les valeurs » (Grotius), parce qu’il faudra
                     ainsi compenser le préjudice par des sommes d’argent, le juge ne dédai-
                     gnera pas de s’inspirer de la pratique des autres juridictions et arbitres,

                     86




6 CIJ1032.indb 168                                                                                     26/11/13 09:37

                     407 	          ahmadou sadio diallo (op. ind. mampuya)

                      dont les décisions peuvent être regardées comme une indication du niveau
                      moyen des sommes allouées pour « soulager » le préjudice moral des vic-
                     times ou de leurs proches.
                          10. C’est ce qui explique que même la Cour interaméricaine des droits
                     de l’homme, si bienveillante et si généreuse à l’égard des demandes d’in-
                     demnisation des victimes de violations des droits de l’homme, a adopté ce
                     principe de proportion dès son tout premier arrêt en matière de répara-
                     tions, dans l’affaire Velásquez-Rodrίguez c. Honduras (arrêt du 21 juillet
                     1989 (réparations et frais), par. 38), devenu la référence en la matière, où
                     elle a déclaré que le droit international ne reconnaissait pas de réparation
                     à caractère pénal contre les Etats. Ce n’est pas que les « dommages-­
                     intérêts punitifs » (punitive damages) soient absolument inconcevables,
                     c’est plutôt que, même si certains systèmes nationaux en permettent
                     ­l’octroi, telle n’est pas la destination de la réparation, pécuniaire ou autre,
                      en droit international.
                          11. Certes, les conditions de détention ou d’expulsion, par exemple
                      l’isolement, la torture, les mauvais traitements, la durée de la détention,
                      etc., sont des circonstances propres à chaque affaire et pourraient, selon
                      le cas, expliquer une indemnisation plus élevée, tandis que leur absence
                      imposerait une indemnisation moins élevée. Or, dans le cas d’espèce, la
                      Cour a reconnu que M. Diallo n’avait pas subi de traitements inhumains
                      ou dégradants au cours de ses détentions. Après y avoir fait une rapide
                      allusion, la Guinée a renoncé à maintenir de telles accusations et n’a pas
                      tenté d’en donner un commencement de preuve (Ahmadou Sadio Diallo
                      (République de Guinée c. République démocratique du Congo), fond, arrêt,
                      C.I.J. Recueil 2010 (II), p. 671, par. 88-89, et p. 693, par. 165, point 5 du
                      dispositif ; présent arrêt, par. 21). De même, la durée totale des détentions
                      de M. Diallo n’a guère dépassé, pour retenir, sans considérer les contesta-
                      tions de la RDC, les chiffres contradictoires avancés par la Guinée elle-
                      même (C.I.J. Recueil 2010 (II), p. 659‑660, par. 48-52), soixante-six à
                      soixante-douze jours. Certes, la privation de la liberté, qu’elle soit de
                      quelques heures ou de plusieurs années, est condamnable lorsqu’elle est
                      illicite ou arbitraire, mais sa durée n’est pas indifférente pour mesurer les
                      souffrances endurées par la personne détenue et la gravité du préjudice
                      qu’il faudra réparer. Aussi n’aurait-il pas été inutile que la Cour compa-
                      rât cette durée avec celles, bien plus longues, examinées par d’autres juri-
                      dictions dont la pratique et l’expérience auraient dû l’inspirer dans la
                      présente affaire.
                          12. La Cour n’a pas non plus retenu, à proprement parler, de circons-
                      tances aggravantes en dehors des caractères illicite et arbitraire des déten-
                      tions et expulsion, ce à quoi se résume, du reste, la violation de ses
                      obligations par la RDC, car, comme elle le dit elle-même, « le préjudice
                      immatériel subi découle nécessairement des faits illicites dont la Cour a
                      déjà établi l’existence » (arrêt, par. 21). Elle rappelle par la suite (ibid.),
                      sans les qualifier expressément d’aggravantes, les circonstances particu-
                      lières des détentions et de l’expulsion de M. Diallo, telles que décrites
                      dans son arrêt au fond (C.I.J. Recueil 2010 (II), p. 666‑670, par. 74-84).

                     87




6 CIJ1032.indb 170                                                                                      26/11/13 09:37

                     408 	          ahmadou sadio diallo (op. ind. mampuya)

                     S’agissant de ces circonstances particulières, même le fait que, expulsé le
                     31 janvier 1996, M. Diallo « [n’]avait reçu [que] le même jour notification
                     de la mesure dont il faisait l’objet », n’est pas, comme tel, relevé comme
                     circonstance aggravante. Et, si la Cour a dit que M. Diallo « avait été
                     détenu pendant une période exagérément longue en attendant son expul-
                     sion » (arrêt, par. 21, et C.I.J. Recueil 2010 (II), p. 668, par. 79), c’est par
                     rapport à l’argument qu’avançait la RDC pour justifier la détention par
                     la nécessité d’éviter que l’intéressé ne s’évade et n’échappe à l’expulsion.
                     Ces circonstances constituent précisément la forme prise par la violation.

                        13. C’est pourquoi la comparaison du cas de M. Diallo avec certaines
                     affaires jugées par la Cour européenne des droits de l’homme ou la Cour
                     interaméricaine des droits de l’homme fait découvrir, sans minimiser pour
                     autant la souffrance de M. Diallo, que les situations portées devant
                     celles-ci étaient très souvent bien plus graves que celle du ressortissant gui-
                     néen : notification de la mesure d’expulsion le jour même de son exécu-
                     tion, détention de plusieurs années, tortures, traitements inhumains et
                     dégradants, isolement, disparitions forcées, exécutions extrajudiciaires,
                     etc. Pourtant, dans nombre de ces cas, les juridictions ont alloué des
                     sommes bien plus faibles, approchant tout au plus de la somme de
                     30 000 dollars des Etats-Unis offerte par le défendeur lui-même comme
                     une indemnisation adéquate compte tenu des circonstances spécifiques de
                     l’affaire. Dans les quelques cas où des sommes relativement élevées furent
                     accordées par la Cour interaméricaine des droits de l’homme, il s’agissait
                     de disparitions forcées, d’enlèvements, d’exécutions extrajudiciaires, etc.
                        14. Généralement, l’indemnité accordée pour préjudice immatériel est
                     donc relativement modeste, en rapport avec la nature du dommage subi,
                     surtout si celui-ci n’a pas eu de manifestations somatiques notables et
                     prouvées. Ci-dessous figurent quelques exemples des sommes allouées en
                     réparation du préjudice moral :
                     a) Cour européenne des droits de l’homme : 24 000 euros dans l’affaire
                        M.S.S. c. Belgique et Grèce ; 15 000 euros dans l’affaire Khodzhayev
                        c. Russie ; 8 000 euros dans l’affaire Ahmed c. Roumanie ; 15 000 euros
                        dans l’affaire Lupsa c. Roumanie, pour des détentions de plusieurs
                        années accompagnées de circonstances aggravantes ; 50 000 dollars des
                        Etats-Unis dans l’affaire M. c. Allemagne, pour une détention arbi-
                        traire de plus de huit ans. Dans l’affaire Nowak c. Ukraine, la Cour
                        européenne des droits de l’homme a accordé 16 000 euros pour déten-
                        tion illicite, expulsion arbitraire et mauvais traitements, et violation des
                        garanties offertes par le protocole no 7. Pourtant, M. Nowak était titu-
                        laire d’un permis de séjour en cours de validité à la date de son expul-
                        sion et était un « étranger résidant régulièrement » en Ukraine au sens
                        de l’article premier du protocole no 7. De plus, l’arrêté d’expulsion lui
                        a été notifié à la date de son départ dans une langue qu’il ne comprenait
                        pas et dans des circonstances qui ne lui ont pas permis de se faire
                        représenter ou de soumettre des arguments contre son expulsion.

                     88




6 CIJ1032.indb 172                                                                                      26/11/13 09:37

                     409 	          ahmadou sadio diallo (op. ind. mampuya)

                     b) Cour interaméricaine des droits de l’homme : 30 000 dollars des Etats-
                        Unis dans l’affaire Neptune c. Haïti ; 20 000 dollars dans l’affaire
                        Maritza Urrutia c. Guatemala ; 50 000 dollars dans l’affaire Chaparro
                        Alvarez et Lapo Iñiguez c. Equateur. Dans l’affaire Goiburú et autres
                        c. Paraguay, la Cour interaméricaine des droits de l’homme a, en fait,
                        accordé plusieurs indemnités allant de 10 000 à 50 000 dollars aux dif-
                        férentes victimes de violations collectives graves constituées d’atteintes
                        aux droits à la vie et à la liberté, de disparitions forcées, etc., la dispa-
                        rition entraînant les sommes les plus élevées.
                     c) Commission générale des réclamations Etats-Unis d’Amérique/
                        Mexique : 2 500 dollars des Etats-Unis dans l’affaire Daniel Dillon ;
                        8 000 dollars dans l’affaire Harry Roberts ; 4 000 dollars dans l’affaire
                        Mary Ann Turner.
                        15. A la lumière de ce qui précède, il me semble que, eu égard aux cir-
                     constances de l’espèce, aux violations établies et au préjudice moral décrit
                     ci-dessus (voir le présent arrêt, par. 25), la somme de 85 000 dollars des
                     Etats-Unis est largement exagérée : elle ne reflète pas la mesure du préju-
                     dice subi, ne constitue pas la juste compensation du préjudice moral réel-
                     lement subi. Elle ne me paraît donc pas, contrairement à ce qu’affirme
                     l’arrêt (ibid.), « appropriée ». A coup sûr, au regard de la pratique anté-
                     rieure, y compris celle des juridictions garantes des droits de l’homme, ce
                     montant, que n’expliquent pas les circonstances de l’espèce, est sans com-
                     mune mesure avec la pratique et ne me semble pas justifié à satisfaction.
                     On peut s’attendre à ce que, par son caractère inédit et son exemplarité,
                     voire son caractère « punitif » (voir par. 8 et 9 ci-dessus), il attire l’atten-
                     tion et constitue un revirement de jurisprudence sur cette question, ce qui
                     n’est pas la fonction de la réparation.


                             II. Indemnisation sans fondement du préjudice matériel
                                          pour perte de biens personnels

                                   Les règles juridiques qui commandent la matière
                        16. En matière d’indemnisation pour responsabilité internationale
                     découlant d’un fait internationalement illicite consistant dans la violation
                     d’une obligation internationale par un Etat, ainsi que le confirme la Cour
                     (arrêt, par. 13), la présente affaire est la deuxième seulement dans laquelle
                     elle est amenée, depuis sa création après la seconde guerre mondiale, à se
                     prononcer sur la fixation de l’indemnité. L’unique précédent fut l’affaire
                     du Détroit de Corfou (Royaume-Uni c. Albanie) (fixation du montant des
                     réparations, arrêt, C.I.J. Recueil 1949, p. 244 et suiv.), qui concernait la
                     destruction de navires de guerre britanniques et le décès de membres du
                     personnel navigant, affaire aussi « matérielle » en ce qui concerne la nature
                     du préjudice subi par le Royaume-Uni. La Cour se montra alors extrême-
                     ment exigeante, refusant de se contenter des allégations du demandeur ou

                     89




6 CIJ1032.indb 174                                                                                      26/11/13 09:37

                     410 	          ahmadou sadio diallo (op. ind. mampuya)

                     même de l’évidence de la destruction des navires et du décès de membres
                     du personnel. Si la Cour a fini par adjuger ses conclusions au Royaume-
                     Uni et lui allouer l’indemnité demandée, c’était sur la base des preuves
                     documentaires fournies par lui ainsi que par le rapport des experts ayant
                     confirmé l’existence d’un lien de causalité, puisque les dommages maté-
                     riels allégués étaient bien la conséquence directe de l’explosion des mines
                     (C.I.J. Recueil 1949, p. 265) et que les chiffres présentés par le demandeur
                     pouvaient être considérés comme une « évaluation raisonnable et adé-
                     quate des dommages subis » (ibid., p. 250). On voit bien clairement appa-
                     raître deux conditions : la preuve du préjudice dans l’optique de la
                     justification du montant, ainsi que la preuve du lien de causalité.
                        17. Cette décision inaugura la jurisprudence et la pratique concernant
                     l’exigence de « preuves suffisantes » du préjudice subi ainsi que celle du
                     caractère « raisonnable » des prétentions pécuniaires de la victime. Cette
                     jurisprudence et cette pratique des juridictions internationales habituées à
                     statuer dans ce genre de réclamations, notamment la Cour européenne
                     des droits de l’homme (CEDH), la Cour interaméricaine des droits de
                     l’homme (CIADH) et les tribunaux mixtes de réclamations, en particulier
                     le Tribunal des réclamations Etats-Unis/Iran, et il en va de même de nom-
                     breuses sentences arbitrales, sont aujourd’hui constantes.
                        18. En l’espèce, il me semble clair que, bien qu’elle ait dit s’en inspirer
                     (arrêt, par. 13), la Cour n’a pas rigoureusement suivi cette démarche lors-
                     qu’elle a accordé l’indemnisation d’un préjudice matériel sans exiger de
                     preuve indépendante des allégations formulées par M. Diallo.

                        19. La question de droit examinée ici est celle de la charge de la preuve,
                     preuve de l’existence du préjudice, celui-ci étant en effet, dans la tradition
                     juridique comme dans les perspectives envisagées par le Projet d’articles de
                     la CDI, le fondement et la mesure de l’indemnisation, et preuve du lien de
                     causalité entre le préjudice et le comportement illicite de l’Etat responsable.

                                     Concernant la preuve du préjudice matériel :
                                        l’exigence d’une « preuve suffisante »
                       20. Dans bien des cas, il manque de preuve à l’appui des allégations et
                     des réclamations guinéennes. C’est, sans doute, convaincue de ces exi-
                     gences que la Cour a eu à envisager s’il était possible, sans une telle preuve,
                     d’accorder une réparation sous forme d’indemnité compensatoire. Mais,
                     en même temps, ce souci montre la conviction de la Cour quant à la place
                     centrale qu’occupe l’administration de la preuve en cette matière concer-
                     nant la responsabilité, la réparation et l’indemnisation. Il est en effet bien
                     établi que, « en règle générale, il appartient à la partie qui allègue un fait
                     au soutien de ses prétentions de faire la preuve de l’existence de ce fait »,
                     comme la Cour l’a rappelé dans son arrêt au fond en l’affaire qui nous
                     occupe en cette procédure (C.I.J. Recueil 2010 (II), p. 660, par. 54). C’est
                     ainsi que, dans l’arrêt de 2010, elle n’a pas hésité à rejeter les faits allégués
                     mais non prouvés (ibid., p. 679-687, par. 117-148, et p. 690, par. 157 et 158).

                     90




6 CIJ1032.indb 176                                                                                       26/11/13 09:37

                     411 	          ahmadou sadio diallo (op. ind. mampuya)

                         21. Il suffira de quelques exemples pour étayer ce principe reconnu par la
                     Cour elle-même : l’affaire Papamichalopoulos et autres c. Grèce (article 50)
                      (requête no 33808/02, arrêt du 31 octobre 1995, CEDH, série A, no 330-B,
                      par. 37), où il était question de l’expropriation de terrains appartenant à
                      des particuliers, et l’affaire Akdivar et autres c. Turquie (article 50)
                      (requête no 21893/93, arrêt du 1er avril 1998, CEDH, par. 15-34), dans
                     laquelle les requérants demandaient des dommages-intérêts pour le préju-
                     dice matériel résultant de la perte de leurs maisons incendiées par les forces
                     de sécurité turques. Alors même que l’existence des terrains et des maisons
                     ne faisait aucun doute, ni l’expropriation des terrains ou l’incendie des mai-
                     sons par l’armée, pour établir la valeur actuelle des terrains et des maisons,
                     la Cour européenne des droits de l’homme fit appel à des experts et refusa
                     de s’en tenir aux réclamations avancées sans preuve par les requérants. De
                     même, dans l’affaire McCann et autres c. Royaume-Uni (requête no 18984/91,
                     arrêt du 27 septembre 1995, CEDH, A324), où il s’agissait de la violation de
                     l’article 2 de la convention européenne des droits de l’homme (droit à la vie),
                     consistant dans le meurtre de trois membres de l’IRA à Gibraltar par les
                     forces de sécurité britanniques, elle rejeta, faute de preuve, la thèse de l’exé-
                     cution préméditée avancée par les représentants des victimes. Dans une
                     affaire de violences au cours d’une garde à vue, elle exigea également du
                     Gouvernement autrichien qu’il « établi[sse] de manière satisfaisante que les
                     blessures du requérant [avaient été] causées autrement que — exclusivement,
                     principalement ou partiellement — par les traitements subis pendant la
                     garde à vue » et décida de considérer que, faute de preuve à cet effet, les
                     violations avaient été établies (affaire Ribitsch c. Autriche, requête no 1889/91,
                     arrêt du 4 décembre 1995, CEDH, A336, par. 34). En matière de discrimina-
                     tion, comportement pourtant difficile à prouver, la Cour européenne des
                     droits de l’homme n’en exigea pas moins la preuve que la différence de trai-
                     tement incriminée reposait sur des motifs discriminatoires liés à une caracté-
                     ristique protégée et de ce fait stigmatisée (par exemple, sexe, race ou religion),
                     même si, par une sorte de partage de la charge de preuve, il en naissait une
                     présomption de discrimination que le défendeur allait devoir, au moyen de
                     preuves contraires, réfuter (affaire Timichev c. Russie, requêtes nos 55762/00
                     et 55974/00, arrêt du 13 décembre 2005, CEDH, par. 40-44 ; voir aussi, au
                     même effet, l’arrêt de la CJCE du 26 juin 2001 dans l’affaire Susanna
                     ­Brunnhofer c. Bank der österreichischen Postsparkasse AG, affaire C-381/99,
                      Recueil 2001, p. I-04961). Ce partage du fardeau de preuve ne contredit pas
                      la règle traditionnelle en la matière, qui impose à celui qui allègue un fait
                      d’en fournir la preuve. En l’occurrence, les thèses avancées sont contradic-
                     toires et il incombe à chacune des parties d’appuyer la sienne par des preuves
                     de nature à emporter la conviction de la juridiction. Enfin, dans l’affaire
                     H.L.R. c. France (requête no 24573/94, arrêt du 29 avril 1997, CEDH), la
                     Cour européenne des droits de l’homme en vint à la conclusion qu’il n’y
                     avait eu aucune violation de l’article 3 de la convention européenne des
                     droits de l’homme du fait de l’expulsion du demandeur colombien, parce
                     qu’aucune preuve pertinente n’avait été apportée à l’appui des allégations de
                     risques de mauvais traitements.

                     91




6 CIJ1032.indb 178                                                                                        26/11/13 09:37

                     412 	          ahmadou sadio diallo (op. ind. mampuya)

                        22. Le Tribunal des réclamations Etats-Unis/Iran s’est quant à lui
                     montré particulièrement strict en ce qui concerne l’établissement de l’exis-
                     tence du dommage allégué sous la forme de perte de biens, exigeant que
                     le requérant démontre que, avant la commission des faits illicites, les
                     biens en question existaient et lui appartenaient (« possession, expropria-
                     tion et valeur des biens » [traduction libre]). A cet égard, la jurisprudence
                     du Tribunal révèle une préférence pour les preuves documentaires, sans
                     doute les plus sûres, alors même que les requérants, en l’occurrence des
                     ressortissants américains expulsés d’Iran, avaient souvent été contraints
                     de fuir ce pays en abandonnant les documents établissant l’existence des
                     biens prétendument perdus, leur appartenance aux victimes et leur valeur
                     (notamment, affaires Daley (Etats-Unis d’Amérique c. Iran), sentence 360-
                     10514-1, 1988 WL 637289 (Iran-US Cl. Trib.), Rankin (Etats-Unis d’Amé‑
                     rique c. Iran), sentence 326-10913-2, 1987 WL 503860 (Iran-US Cl. Trib.)
                     et Yeager (Etats-Unis d’Amérique c. Iran), sentence 324-10199-1, 1987
                     WL 503859 (Iran-US Cl. Trib.)).
                        23. Ainsi dans l’affaire Daley, un Américain détenu et expulsé d’Iran qui
                     affirmait avoir perdu au cours de ses mésaventures divers biens (entre autres,
                     une voiture, un pur-sang, une montre Rolex, des bijoux, des pièces de mon-
                     naie de collection, un total de 15 000 dollars des Etats-Unis en argent et des
                     tapis de luxe). Le fait que les circonstances de son expulsion ne lui aient pas
                     permis de conserver les pièces justificatives n’a pas empêché le Tribunal d’af-
                     firmer, s’agissant du cheval, que, « n’étant pas en mesure de conclure à l’ex-
                     propriation de ce bien … [il devait en conséquence rejeter] cette portion des
                     réclamations » (1988 WL 637289, par. 24) [traduction libre]. En ce qui
                     concerne la propriété et la valeur des pièces de collection, il aurait fallu prou-
                     ver où et quand elles avaient été achetées, qui les avait vendues, les détails de
                     la police d’assurance, etc. L’exigence de preuve est telle que, dans cette même
                     affaire, bien que des tapis aient été vus au domicile de Daley à Téhéran, le
                     Tribunal a jugé que « les preuves étaient insuffisantes pour établir, toutefois,
                     que les tapis et autres pièces d’ameublement se trouvaient dans l’apparte-
                     ment à la date où ils sont censés avoir été pris » (ibid., par. 27) [traduction
                     libre], imposant de surcroît au requérant de « prouver que l’enlèvement des
                     biens en question était le fait d’individus ou de groupements dont les actes
                     étaient susceptibles d’engager la responsabilité de l’Etat iranien » (ibid.,
                     par. 28) [traduction libre]. On voit ainsi le Tribunal insister sur la nécessité
                     de prouver le lien de causalité en disant au paragraphe suivant que la pré-
                     sence des tapis et autres objets au domicile du requérant ne permettait pas
                     de conclure qu’ils « avaient été enlevés dans des circonstances de nature à
                     engager la responsabilité de l’Etat iranien ». L’exigence est multiple : établir
                     « la propriété, l’expropriation et la valeur des biens pour lesquels » la répara-
                     tion est demandée (ibid., par. 30) [traduction libre].
                        24. Il n’est pas inintéressant de présenter ici une sentence arbitrale rendue
                     dans une affaire mettant en œuvre le même chef du dommage et des circons-
                     tances factuelles similaires, l’affaire Chevreau, qui opposait la France à la
                     Grande-Bretagne et qui était très proche de l’affaire qui nous occupe, parce
                     qu’elle se rapportait à la détention et à l’expulsion illicites d’un étranger de

                     92




6 CIJ1032.indb 180                                                                                        26/11/13 09:37

                     413 	          ahmadou sadio diallo (op. ind. mampuya)

                     nationalité française, M. Chevreau, suivies de la réclamation par le Gouver-
                     nement français d’une indemnisation à raison du dommage matériel résul-
                     tant de la perte de biens personnels lors de la détention et de l’expulsion de
                     l’intéressé (affaire Chevreau (France c. Royaume-Uni), 9 juin 1931, Recueil
                     des sentences arbitrales [traduction libre], vol. II, p. 1113).
                        25. Il s’agissait en particulier, dans cette affaire ressemblant très forte-
                     ment à la présente espèce, de biens, c’est-à-dire « argent, montres et
                     bijoux, vêtements, livres et autres objets qui, selon M. Chevreau, se trou-
                     vaient dans son logement … lors de son arrestation, mais qui n’ont pas
                     été retrouvés quand, le 24 décembre 1918, un inventaire fut dressé … en
                     présence de deux officiers anglais et du Directeur des douanes » (ibid.,
                     p. 1140). La liste des biens fournie par M. Chevreau comprenait non seu-
                     lement les objets dont la présence avait été constatée par l’inventaire du
                     24 décembre 1918, mais aussi d’autres objets, notamment « argent, montres
                     et bijoux », qu’il disait posséder avant les événements. L’Etat français
                     soutenait donc que l’Etat britannique était responsable de la perte des
                     valeurs et objets énumérés dans la liste de M. Chevreau mais pas dans
                     l’inventaire. L’arbitre a jugé que le Royaume-Uni ne pouvait pas être
                     rendu responsable de cette perte, alors même que les autorités britan-
                     niques n’avaient pas nié leur responsabilité pour la conservation des biens
                     en question (ibid., p. 1141). L’arbitre s’en tint donc au contenu de l’inven-
                     taire, sans prendre en considération les autres biens réclamés par M. Che-
                     vreau qui n’avaient pas été trouvés dans la maison lors de l’établissement
                     de l’inventaire. C’est ainsi que, au seul vu des déclarations et faute de
                     « preuve documentaire », il se dit d’avis que « la réclamation de M. Che-
                     vreau pour perte de biens en Perse ne saurait être retenue », et décida,
                     conformément à la logique juridique, que « la charge de la preuve
                     incomb[ait] au Gouvernement français et [que] les allégations de M. Che-
                     vreau ne [pouvaient] être acceptées comme preuves suffisantes » (ibid.,
                     p. 1142 ; les italiques sont de moi).
                        26. Dans la présente affaire, pour certaines revendications, la Cour a
                     avec justesse fait application de ce principe et a, pour cela, rejeté le préju-
                     dice matériel allégué pour perte de revenus et la demande d’indemnisation
                     formulée par la Guinée pour la perte de biens de grande valeur qui se
                     seraient trouvés dans l’appartement de M. Diallo au moment de son
                     expulsion mais qui n’auraient pas été retrouvés ni répertoriés dans l’in-
                     ventaire (arrêt, par. 34), ainsi que pour la perte alléguée de revenus (ibid.,
                     par. 41, 42, 44, 45 et 46) et de gains potentiels (ibid., par. 48).
                        27. Comme on le voit, si une certaine souplesse est admise concernant
                     le dommage immatériel, considéré comme inhérent à la condition humaine
                     en situation de violation et comme n’ayant pas à être prouvé, les juges et
                     arbitres ont toujours appliqué une norme de preuve élevée, soit celle de la
                     « preuve suffisante » ou de la « preuve à la satisfaction de la Cour ».

                                            Recours aux principes d’équité
                       28. Si, concernant le préjudice matériel, la Cour a parfois fondé la répa-
                     ration sur des considérations d’équité, c’était non pas en raison de doutes

                     93




6 CIJ1032.indb 182                                                                                     26/11/13 09:37

                     414 	          ahmadou sadio diallo (op. ind. mampuya)

                     quant à l’existence ou à la perte douteuses du bien en question, mais unique-
                     ment pour l’estimation de la valeur devant servir de base au calcul du mon-
                     tant de l’indemnisation. Ainsi, dans l’affaire Orhan c. Turquie, dans laquelle
                     « il n’avait été fourni aucune preuve décisive de la taille et de la destination
                     des maisons, biens et possessions détruits et perdus », la Cour européenne des
                     droits de l’homme dut allouer une indemnité dont le montant serait « fondé
                     sur des conjectures et basé sur les principes d’équité » (Orhan c. Turquie,
                     requête no 25656/94, arrêt du 18 juin 2002, CEDH, par. 423-424) [traduction
                     libre]. De même, concernant la perte d’une maison et d’effets personnels
                     dont aucune preuve n’établissait la valeur, mais dont l’existence et la pro-
                     priété avaient été établies, la même juridiction décida que « son évaluation
                     des sommes à accorder devait forcément reposer sur les principes d’équité »,
                     pour fixer ce montant à 4 500 livres sterling, « en l’absence de toute preuve
                     décisive, et statuant en équité » [traduction libre] (Bilgin c. Turquie, requête
                     no 23819/94, arrêt du 16 novembre 2000, CEDH, par. 140 et 144).

                                                    Lien de causalité
                         29. Par ailleurs, en général comme dans la présente affaire, le préjudice
                     matériel pour perte de biens personnels ainsi que la demande consécutive
                     de réparation sur ce chef de préjudice devraient également être rejetés en
                     cas d’inexistence d’un lien de causalité entre le préjudice allégué et le com-
                     portement illicite de l’Etat en cause, en l’occurrence la RDC.
                         30. Certes, la Cour européenne des droits de l’homme, tout comme la
                     Cour interaméricaine des droits de l’homme, a fait preuve d’une plus
                     grande souplesse en ce qui touche le lien de causalité en matière de préju-
                     dice immatériel, présumant régulièrement l’existence d’un tel préjudice et
                     du lien de causalité requis en se fondant sur la nature de la violation,
                     parce qu’il ne pouvait être exigé du demandeur qu’il fournisse une quel-
                     conque preuve du dommage immatériel subi, lequel, inhérent à la condi-
                     tion humaine, n’a pas à être démontré, ainsi que l’a décidé la Cour
                     interaméricaine des droits de l’homme (affaire Goiburú et autres c. Para‑
                     guay, arrêt du 22 septembre 2006 (fond, réparations et frais), CIADH).
                         31. Mais, même pour la Cour interaméricaine des droits de l’homme,
                     la plus favorable de toutes les juridictions quant à la sauvegarde et à la
                     réparation en matière de droits de l’homme, il doit exister un lien de cau-
                     salité minimal. Elle définit en effet le préjudice matériel indemnisable
                     comme « la perte de revenus de la victime, les frais encourus en raison des
                     faits de la cause et les conséquences de caractère pécuniaire qui ont un lien
                     de causalité direct avec les faits incriminés » (arrêt Cantoral Benavides c.
                     Pérou, par. 166, et arrêt La Cantuta c. Pérou, 29 novembre 2006, par. 213
                     ­[traduction tirée de Karine Bonneau, « Le droit à réparation des vic-
                     times de violations des droits de l’homme : le rôle pionnier de la Cour
                     interaméricaine des droits de l’homme », Droits fondamentaux, no 6,
                      ­janvier-décembre 2006, p. 12] ; les italiques sont de moi).
                         32. Pour autant, la souplesse caractéristique dont cette juridiction fait
                       preuve pour ainsi dire systématiquement ne saurait être étendue avec les

                     94




6 CIJ1032.indb 184                                                                                      26/11/13 09:37

                     415 	          ahmadou sadio diallo (op. ind. mampuya)

                     mêmes raisons ou les mêmes justifications. De fait, si, comme dans son
                     actuel arrêt, la Cour a été amenée à évoquer certains aspects relatifs aux
                     droits de l’homme, d’une part, l’espèce en elle-même ne cesse pas d’être
                     avant tout une affaire de protection diplomatique entre Etats et, d’autre
                     part, la Cour n’en devient pas pour autant une cour garante des droits de
                     l’homme. Par ailleurs, la Cour interaméricaine a une raison historique
                     spécifique d’être déjà ancrée dans une pratique de souplesse en matière de
                     preuve, se prononçant essentiellement en équité sur l’existence de la viola-
                     tion, ainsi que sur l’existence du préjudice et sur l’évaluation de l’indem-
                     nisation : en effet, les premiers arrêts de cette juridiction sont intervenus
                     dans des affaires de disparitions massives de personnes sous les régimes
                     dictatoriaux en place durant de longues décennies dans les Etats d’Amé-
                     rique latine. Et aux atrocités des dictatures s’ajoutèrent, au nom des
                     contraintes de la raison d’Etat et de la sécurité nationale, à une période
                     où nombre de ces Etats étaient engagés dans des guerres contre des
                     groupes armés rebelles (« sentier lumineux » et autres « maoïstes »), les
                     arrestations, détentions, tortures et exécutions de suspects, comme les
                     deux frères Gómez-Paquiyauri tués au Pérou par les forces de sécurité
                     (affaire Frères Gómez-Paquiyauri c. Pérou, arrêt du 8 juillet 2004 (fond,
                     réparations et frais), CIADH). On se trouve ici dans le contexte de ces
                     crimes d’Etat systématiques qui ont fait dire au juge Cançado Trindade,
                     parlant de la tragédie comme d’une réalité qui a toujours existé au cœur
                     de la race humaine, quels que soient le régime et l’époque, que, pour les
                     victimes de cette tragédie, « rien ne sera plus comme avant » et
                     qu’« aujourd’hui les survivants ont le souvenir d’un paradis perdu »
                     (affaire Frères Gómez-Paquiyauri c. Pérou, opinion individuelle de M. le
                     juge Cançado Trindade, par. 6). Dans ces conditions, on comprend que,
                     dès son premier arrêt en matière de réparation et de fixation de l’indem-
                     nisation, l’arrêt Velásquez Rodríguez c. Honduras, rendu le 21 juillet 1989
                     (c’est-à-dire avant l’arrêt Frères Gómez-Paquiyauri), la Cour interaméri-
                     caine des droits de l’homme ait adopté cette attitude, considérant que la
                     pratique systématique des violations du droit à la vie constituait une
                     « violation autonome des droits de l’homme » (affaire Velásquez Rodrí‑
                     guez c. Honduras, arrêt du 29 juillet 1988 (fond), CIADH, par. 155 [tra-
                     duction tirée d’Elise Hansbury, Le juge interaméricain et le jus cogens,
                     Genève, Institut de hautes études internationales et du développement,
                     par. 34]). C’est ce qui a donné naissance à la théorie de la « responsabi-
                     lité aggravée », qu’on ne trouve pas sous d’autres latitudes. Le genre d’af-
                     faires qui étaient soumises à la Cour interaméricaine des droits de
                     l’homme se prêtait donc à la mansuétude : les circonstances de ces dispa-
                     ritions et tortures systématiques imputables à l’Etat privaient en effet les
                     victimes ou leurs survivants de la possibilité de prouver les violations
                     (droit à la vie, tortures, etc.) ou de prouver qu’elles en avaient ressenti les
                     souffrances déshumanisantes dans leur chair et dans leur cœur. On ne
                     saurait donc s’étonner que cette juridiction ait, dès le début, posé en prin-
                     cipe que ce genre de souffrances n’avait pas à se prouver, jouissant ainsi
                     d’une sorte de présomption irréfragable quant à leur existence. Mais

                     95




6 CIJ1032.indb 186                                                                                     26/11/13 09:37

                     416 	          ahmadou sadio diallo (op. ind. mampuya)

                     peut-on soutenir que des conditions aussi spécifiques puissent jamais fon-
                     der la généralisation, la systématisation et l’extension à tous types de pré-
                     judices matériels de ce genre de souplesse, au niveau de la Cour qui ne
                     connaît pas de ces crimes d’Etat ni de ces « violations autonomes des
                     droits de l’homme » ? Rien n’est moins sûr.
                        33. Quant à elle, la Cour européenne des droits de l’homme a toujours
                     estimé, pour les dommages matériels, que la charge de la preuve relative
                     à l’existence de ceux-ci et au lien de causalité incombait normalement au
                     requérant, et l’absence de preuve sous l’un ou l’autre de ces rapports a
                     régulièrement conduit au rejet de la demande. Dans l’affaire Borisenko
                     c. Ukraine, par exemple, si elle accorda une indemnité de 1 700 euros,
                     « statuant en équité, relativement au dommage non pécuniaire » [traduc‑
                     tion libre], ce fut à raison du préjudice immatériel, puisqu’elle écarta le
                     préjudice matériel pour lequel le plaignant réclamait une indemnisation :
                     « La Cour n’arrive à discerner aucun lien de causalité entre les violations
                     constatées et le dommage pécuniaire invoqué ; aussi rejettera-t-elle cette
                     partie de la demande. » [Traduction libre.] (Borisenko c. Ukraine,
                     requête no 25725/02, arrêt du 12 janvier 2012, CEDH, par. 67.) De même,
                     en l’affaire Airey c. Irlande, la même juridiction a rejeté la demande rela-
                     tive au préjudice matériel, faute pour la demanderesse d’avoir établi le
                     lien de causalité entre les violations alléguées et les pertes subies (Airey
                     c. Irlande, requête no 6289/73, arrêt du 6 février 1981, CEDH, par. 12).
                        34. Dans l’affaire Ahmed c. Roumanie (requête no 34621/03, arrêt du
                     13 juillet 2010, CEDH), après avoir accordé une indemnisation du préju-
                     dice immatériel pour détention arbitraire de plus de six mois suivie d’ex-
                     pulsion illicite, elle a rejeté la demande relative au préjudice matériel pour
                     perte de biens, faillite de l’entreprise et réinstallation dans un autre pays,
                     faute de preuve du lien de causalité :

                             « 63. La Cour constate qu’il n’y a pas de lien de causalité entre les
                          violations établies et le dommage matériel allégué. Toutefois, la Cour
                          estime que le requérant a subi un dommage moral indéniable du fait
                          des violations constatées. Eu égard à l’ensemble des éléments se trou-
                          vant en sa possession et statuant en équité … elle décide d’allouer au
                          requérant 8 000 euros à ce titre. » (Les italiques sont de moi.)

                     Circonstance particulière concernant la Cour européenne des droits de
                     l’homme, la notion d’équité est expressément prévue par l’article 41 de la
                     convention européenne des droits de l’homme, qui stipule que, « [s]i la Cour
                     déclare qu’il y a eu violation de la convention ou de ses Protocoles … la
                     Cour accorde à la partie lésée, s’il y a lieu, une satisfaction équitable » (les
                     italiques sont de moi). Il s’agit donc non pas d’une généralisation de la
                     pratique courante dans le domaine des droits de l’homme, mais d’une
                     disposition limitée à l’indemnisation.
                        35. De même, l’affaire Somogyi c. Italie mettait en jeu la violation de
                     l’article 6 de la convention européenne. La Cour européenne des droits de

                     96




6 CIJ1032.indb 188                                                                                      26/11/13 09:37

                     417 	               ahmadou sadio diallo (op. ind. mampuya)

                     l’homme s’est exprimée ainsi en ce qui concerne d’abord le dommage
                     matériel, puis le préjudice moral :
                              « 83. La Cour ne considère pas approprié de dédommager le requé-
                          rant des pertes alléguées. Aucun lien de causalité ne se trouve en effet
                          établi entre la violation constatée et les répercussions négatives que
                          la ­condamnation aurait eues sur les activités commerciales et les rela-
                          tions sociales de l’intéressé. (Les italiques sont de moi.)
                          �����������������������������������������������������������������������������������������������������������������
                              85. Quant au préjudice moral, la Cour estime que, dans les cir-
                          constances de l’espèce, le constat de violation constitue en soi une
                          satisfaction équitable suffisante (voir Brozicek c. Italie, arrêt du
                          19 décembre 1989, série A, no 167, p. 20, par. 48 ; F. C. B. c. Italie,
                          arrêt précité, p. 22, par. 38 ; T. c. Italie, arrêt précité, p. 43, par. 32). »
                          (Somogyi c. Italie, requête no 67972/01, arrêt du 18 mai 2004, CEDH,
                          par. 83-85.)
                        36. S’il fallait opérer une sélection, exemplaire à cet égard, dans la
                     jurisprudence du Tribunal des réclamations Etats-Unis/Iran, il y aurait
                     lieu de citer à nouveau ces affaires similaires à la nôtre, les affaires Rankin,
                     Daley et Yeager, où le Tribunal a exigé la preuve d’un lien de causalité
                     entre la perte de biens alléguée et le comportement de l’auteur du fait
                     internationalement illicite en demandant aux requérants de démontrer
                     que, lorsqu’ils avaient quitté l’Iran, ils avaient abandonné le bien en ques-
                     tion ou que celui-ci leur avait été confisqué (« expropriation »).
                        37. Au vu de tout ce qui précède, il me semble que, chaque fois que le
                     préjudice est lié à un objet, à une chose palpable dont l’existence peut
                     toujours être constatée par une preuve, il n’y a pas lieu de conjecturer, ni
                     de statuer en vertu de l’équité, comme a choisi de le faire la majorité de la
                     Cour dans le présent arrêt, ni d’agir sur la base de toute autre raison ou
                     considération, si ce n’est sur celle d’une preuve suffisante, c’est-à-dire
                     nécessairement documentaire.

                                                                  Le cas d’espèce
                        38. L’application de cette jurisprudence et de cette pratique à la pré-
                     sente affaire aurait exigé, en toute logique, que la Cour déboute la Guinée
                     sur chaque chef de préjudice matériel ou de perte de biens matériels pour
                     lequel elle n’avait pas fourni de « preuve suffisante » à l’appui de sa pré-
                     tention. C’est ce que la Cour a fait concernant la perte alléguée de revenus
                     (arrêt, par. 44, 45 et 46).
                        39. En effet, si les considérations d’équité peuvent, en cas de perte
                     matérielle, être utilisées pour chiffrer l’indemnité lorsque n’est pas indi-
                     quée ou ne peut être connue la valeur précise de l’objet de la perte (bien
                     matériel ou revenu), on ne peut pas faire l’économie de la preuve pour
                     établir l’existence de l’objet en question, bien ou revenu.
                        40. Dans l’affaire Diallo, en dehors de l’inventaire, établi par les soins
                     de l’ambassade guinéenne, des biens personnels de M. Diallo, inventaire

                     97




6 CIJ1032.indb 190                                                                                                                             26/11/13 09:37

                     418 	          ahmadou sadio diallo (op. ind. mampuya)

                     rapporté par la RDC dans son contre-mémoire mais fourni par la Guinée
                     elle-même (voir annexes 199 et 200 du mémoire introductif d’instance),
                     aucune preuve n’a été administrée par la Guinée qu’il existait d’autres
                     biens. Ce n’est certainement pas le luxe dans lequel vivait M. Diallo en
                     1984 (montres Cartier, grandes réceptions et vêtements de haute couture)
                     qui prouverait la présence, non constatée par l’inventaire, de nombreux
                     biens de luxe et de prestige jusqu’en 1996, alors que, depuis 1995,
                     M. Diallo s’était fait déclarer indigent et connaissait des difficultés finan-
                     cières. Si M. Diallo a dû renoncer aux biens qu’il prétend avoir perdus,
                     c’est en raison des difficultés financières des sociétés qu’il dirigeait, et non
                     du fait de l’expulsion illicite opérée par les autorités congolaises.
                        41. Par ailleurs, la norme de preuve, ne serait-ce que pour l’évaluation
                     de la valeur à rembourser, est telle que, dans l’affaire Chevreau, l’arbitre,
                     tout en admettant qu’il paraissait « probable que M. Chevreau ait possédé
                     dans son logement plus de vêtements que ceux qui figurent à l’inven-
                     taire », dut renoncer, après en avoir considéré la possibilité, à accorder
                     une indemnité pour la perte de ces vêtements, « faute de renseignements lui
                     permettant de calculer une indemnité de ce chef » (affaire Chevreau, préci-
                     tée, par. 24-25 et 41-42 ; les italiques sont de moi).
                        42. On peut également penser que, si, dans l’affaire Chevreau, l’arbitre
                     fit une exception concernant la perte d’un violon non répertorié, c’est
                     parce qu’il avait été établi qu’un étui à violon avait bien été retrouvé vide
                     dans la maison, ce qui permit de présumer que M. Chevreau avait pu
                     détenir un violon, pour l’éventuelle perte duquel il lui fut alloué une
                     indemnité de 100 livres sterling. Dans la présente affaire, la Cour ne dis-
                     pose même pas d’une présomption convaincante qui montrerait que
                     M. Diallo ait disposé d’autres biens que ceux listés dans l’inventaire.
                        43. Certes, le sort des biens en question après l’établissement de l’inven-
                     taire n’a pas pu être établi avec précision, mais il n’a pas non plus été démon-
                     tré qu’ils avaient été perdus. Sur ce point, le Gouvernement congolais
                     soutient, et aucune preuve à l’effet contraire n’a été présentée, que ces biens
                     devaient s’être retrouvés dans l’appartement, sans doute sous la garde de
                     l’ambassade guinéenne. En tout état de cause, rien n’a été tenté pour prou-
                     ver que la RDC serait responsable de leur perte ou de leur vol éventuels,
                     alors qu’ils étaient sous la garde des fidèles employés de la maison de
                     M. Diallo, de ses amis ou de l’ambassade guinéenne elle-même. Cet argu-
                     ment a été utilisé par la RDC pour montrer que, de son point de vue,
                     l’inventaire des biens trouvés dans l’appartement qu’occupait M. Diallo
                     ­
                     constituait une pièce probante et crédible parce qu’il avait été dressé à l’ini-
                     tiative et par les soins de l’ambassade guinéenne elle-même. Le défendeur a
                     soutenu également, comme le rappelle l’arrêt (par. 31), que, jusqu’à preuve
                     du contraire, cet inventaire faisait état de la totalité des biens détenus par
                     M. Diallo dans son appartement et que, ensuite, ils avaient été récupérés par
                     l’ambassade parce que le Gouvernement congolais n’avait eu aucune occa-
                     sion ni aucune raison d’en prendre possession, ni ne les avait confisqués.
                        44. De même, si l’arbitre saisi de l’affaire Chevreau considéra qu’il
                     n’avait pas été prouvé à sa satisfaction qu’un lien de causalité existât

                     98




6 CIJ1032.indb 192                                                                                      26/11/13 09:37

                     419 	          ahmadou sadio diallo (op. ind. mampuya)

                     entre la perte, alléguée par le Gouvernement français, de certains biens de
                     M. Chevreau et le comportement du Gouvernement britannique alors
                     même que ce dernier n’avait pas nié avoir eu la responsabilité de la garde
                     des biens (affaire Chevreau, précitée, par. 24-25 et 41-42), en l’espèce, la
                     situation est plutôt incertaine. En effet, la Cour elle-même laisse entendre
                     qu’il n’y aurait aucun lien de causalité clairement établi et permettant de
                     conclure que les biens prétendument perdus « l’[avaient] été en consé-
                     quence du comportement illicite de la RDC » (arrêt, par. 32). De plus, elle
                     admet volontiers que « [l]a Guinée n’avance aucune preuve que M. Diallo
                     aurait tenté de déménager les biens qui se trouvaient dans son apparte-
                     ment ou de les céder à des tiers, et il n’a pas davantage été démontré que
                     la RDC l’en aurait empêché », et que « la Guinée n’a … pas réussi à éta-
                     blir l’étendue de la perte subie par M. Diallo en ce qui concerne ses biens
                     personnels répertoriés dans l’inventaire ni la mesure dans laquelle cette
                     perte aurait été causée par le comportement illicite de la RDC » (ibid.,
                     par. 31), ne trouvant donc aucun lien de causalité rattachant une éven-
                     tuelle perte de biens aux détentions et à l’expulsion illicites de M. Diallo.
                        45. De toute façon, aucune preuve n’a été faite de la perte de tels biens,
                     ni de leur valeur, ni du fait que la RDC fût responsable de cette prétendue
                     perte, ainsi que la Cour le reconnaît (ibid., par. 31-33) ; ce chef de préju-
                     dice aurait donc dû être rejeté.
                        46. Mais, paradoxalement, après avoir pourtant ainsi conclu à l’inexis-
                     tence de quelque preuve « certaine », la Cour alloue une indemnité qu’elle
                     fonde sur une sorte d’argument supplétif inattendu. En effet, tout en envi-
                     sageant que puisse être fondée « l’affirmation de la RDC selon laquelle ces
                     biens de M. Diallo se seraient trouvés entre les mains de représentants
                     guinéens et de proches de M. Diallo après l’expulsion de ce dernier », elle
                     considère néanmoins qu’« à tout le moins l’intéressé aurait eu à les démé-
                     nager en Guinée ou à prendre des mesures pour pouvoir en disposer en
                     RDC ». La réparation n’est donc plus envisagée en raison de la perte cer-
                     taine des biens en question ni du rôle joué par le Gouvernement congolais
                     dans cette perte ; du coup, elle ne repose plus sur aucun fondement. Tou-
                     tefois, ne pouvant sérieusement avancer la circonstance du « déménage-
                     ment » des biens en Guinée ou de leur « disposition » en RDC comme
                     fondement d’une indemnisation, ce qui supposerait la preuve de l’exis-
                     tence de leur existence, de leur perte et du lien de causalité entre cette
                     perte et le comportement de la RDC, c’est visiblement par artifice et sans
                     motivation évidente que la majorité de la Cour se contente (ibid., par. 36)
                     d’affirmer que, « étant parvenue aux conclusions qui précèdent … au sujet
                     des biens personnels de M. Diallo … la Cour décide d’attribuer la somme
                     de 10 000 dollars des Etats-Unis au titre de ce chef de préjudice ». Or, sur
                     ce point précis, on se rend compte, bien au contraire, que la Cour était
                     parvenue à la conclusion qu’aucun élément de preuve n’avait été fourni
                     par la Guinée. Alors, au titre de quel préjudice ?
                        47. Je suis donc d’avis que la majorité n’a pas correctement apprécié la
                     situation en jugeant qu’elle était fondée à accorder une indemnisation
                     pour la perte de biens matériels dont ni l’existence, ni la valeur, ni même

                     99




6 CIJ1032.indb 194                                                                                   26/11/13 09:37

                     420 	         ahmadou sadio diallo (op. ind. mampuya)

                     la perte et l’imputabilité de celle-ci à la RDC, ne sont établies. Il semble
                     qu’il eût été difficile de ne pas comparer la hauteur des prétentions ini-
                     tiales de la Guinée et celle des réparations auxquelles elle pouvait finale-
                     ment prétendre sur la base du dossier présenté par elle et jugé par la Cour.
                     Cette idée de la compensation ne me semble pas correspondre, en l’es-
                     pèce, à ce qu’on pourrait appeler l’« équité ».

                                                                (Signé) Auguste Mampuya.




                     100




6 CIJ1032.indb 196                                                                                  26/11/13 09:37

